DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-3, 11, 12 and 14 are pending. Claims 12 and 14 are withdrawn. Claims 1-3 and 11 are presented for examination.

Response to Arguments
Initially, it is noted that applicant’s amendments have overcome the previous written description rejections.
The applicant first argues that there is no motivation to look towards Webster to provide a strong adhesive as in the instant invention. However, the Examiner notes that the claims have no limitations to the strength of the resultant PSA. Therefore, these arguments are moot.
The applicant argues that there is no motivation to combine Webster’s low tack adhesive with Clark’s solventless process. However, Clark’s acrylate monomers are known to form an acrylic adhesive backbone which can then be functionalized according to Webster to provide a switchable adhesive. Clark is simply being referred to for determining monomers that can be utilized in Webster’s process and is not being used to modify Webster’s solvent based process. Note that the epoxy compound in Clark is non-copolymerizable and is not relevant to the step of forming Webster’s polyacrylic backbone moiety. Additionally, the Examiner maintains it would have been obvious to simply look towards Clark for their specific acrylate monomer mixture to 
With regards to Slark and Terashima, the applicant contends that it would not have been obvious without using applicant’s specification as a road map to combine the references to arrive at the high tack adhesive of claim 1. However, as noted above, the claims do not require the adhesive to have a high tack property. Therefore, these arguments are moot.
The applicant provides similar arguments with respect to the prior art rejections over Webster in view of Clark and Slark and Yang. The Examiner maintains that the claims are obvious over the prior art for the reasons as presented above.
With regards to the amendment, the Examiner notes that newly added reference, Tsuneki et al. (U.S. Pat. No. 5543546) teaches this feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster (WO 99/18136) in view of Clark et al. (WO 2012/080215) and Slark et al. (U.S. PGPUB No. 2001/0051702) and Terashima et al. (U.S. PGPUB No. 2010/0221585) and Tsuneki et al. (U.S. Pat. No. 5543546).

	Regarding claims 1-3, Webster teaches preparing a pressure sensitive adhesive (abstract) by a process comprising: polymerizing a monomer mixture comprising a methacrylate monomer, such as 2-ethylhexyl acrylate and a copolymerizable monomer, such as n-butyl acrylate, and acrylic acid as a copolymerizable functional monomer (page 20, lines 9-26) with a free radical initiator (page 20, lines 11-18); and reacting the resultant acrylic copolymer with a monomer comprising a UV curable functional group (page 20, line 28-page 21, line 9), such as glycidyl methacrylate (page 5, lines 29-35), in the presence of a catalyst, sulfuric acid (page 21, line 3), to form a UV-curable acrylic copolymer (page 21, line 3) which is then combined with a photoinitiator (page 10, lines 15-19). Webster further teaches polymerizing the monomer mixture 
	First, Clark teaches preparing a pressure sensitive adhesive (page 1, lines 2-3) from a curable acrylic polymer that may be prepared from a mixture of monomers including 2-ethylhexyl acrylate in an amount overlapping the range as claimed (claims 1, 3 and 4), ethyl acrylate in an amount overlapping the range as claimed (claims 1, 3 and 4) and a free radical initiator (page 4, lines 9-14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Clark’s monomer mixture and initiator for Webster’s monomer mixture.  One would have been motivated to make this modification as Clark teaches that selecting the appropriate monomer mixture can ensure sufficient initial adhesivity (0070).
	Second, Slark teaches forming an acrylic copolymer in a solvent, then evaporating the solvent followed by modifying the acrylic copolymer with a reactive monomer (0039-0056).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webster’s process by evaporating the solvent completely prior to reacting the acrylic polymer with the UV curable monomer.  One would have been motivated to make this modification to remove any impurities from the acrylic copolymer prior to additional processing steps.
Third, Terashima teaches utilizing an acrylic copolymer (0034) having a glass transition temperature in the range as claimed (0037) for pressure sensitive adhesives (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective 
Finally, Tsuneki teaches that both sulfuric acid or zinc acetylacetonate can be used as a catalyst for esterification (column 8, line 54-column 9, line 6). Furthermore, the reaction in Webster is an esterification reaction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute zinc acetylacetonate for sulfuric acid in Webster’s process. One would have been motivated to make this substitution as one could have made this substitution with a reasonable expectation of success (note that Tsuneki teaches that both can be used interchangeably for esterification reactions), and the predictable result of providing the claimed process.

2.	Claim 1-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster in view of Clark and Slark and Yang et al. (U.S. Pat. No. 5095065) and Tsuneki.

	Regarding claims 1-3 and 11, Webster teaches preparing a pressure sensitive adhesive (abstract) by a process comprising: polymerizing a monomer mixture comprising a methacrylate monomer, such as 2-ethylhexyl acrylate and a copolymerizable monomer, such as n-butyl acrylate, and acrylic acid as a copolymerizable functional monomer (page 20, lines 9-26) with a free radical initiator (page 20, lines 11-18); and reacting the resultant acrylic copolymer with a monomer comprising a UV curable functional group (page 20, line 28-page 21, line 9), such as glycidyl methacrylate (page 5, lines 29-35), in the presence of a catalyst to form a UV-curable 
First, Clark teaches preparing a pressure sensitive adhesive (page 1, lines 2-3) from a curable acrylic polymer that may be prepared from a mixture of monomers including 2-ethylhexyl acrylate in an amount overlapping the range as claimed (claims 1, 3 and 4), ethyl acrylate in an amount overlapping the range as claimed (claims 1, 3 and 4) and a free radical initiator (page 4, lines 9-14).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Clark’s monomer mixture and initiator for Webster’s monomer mixture.  One would have been motivated to make this modification as Clark teaches that selecting the appropriate monomer mixture can ensure sufficient initial adhesivity (0070).
	Second, Slark teaches forming an acrylic copolymer in a solvent, then evaporating the solvent followed by modifying the acrylic copolymer with a reactive monomer (0039-0056).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webster’s process by evaporating the solvent completely prior to reacting the acrylic polymer with the UV curable monomer.  One would have been motivated to make this modification to remove any impurities from the acrylic copolymer prior to additional processing steps.

Finally, Tsuneki teaches that both sulfuric acid or zinc acetylacetonate can be used as a catalyst for esterification (column 8, line 54-column 9, line 6). Furthermore, the reaction in Webster is an esterification reaction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute zinc acetylacetonate for sulfuric acid in Webster’s process. One would have been motivated to make this substitution as one could have made this substitution with a reasonable expectation of success (note that Tsuneki teaches that both can be used interchangeably for esterification reactions), and the predictable result of providing the claimed process.

Conclusion
	Claims 1-3, 11, 12 and 14 are pending. 
Claims 12 and 14 are withdrawn. 
Claims 1-3 and 11 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ROBERT S WALTERS JR/
August 2, 2021Primary Examiner, Art Unit 1796